Case 1:19-cv-03989-DLI-JO Document 26

KAUFMAN DOLOWICH VOLUCK

ATTORNEYS AT LAW

Matthew Cohen
Mcohen@kdvlaw.com

VIA ECF

Magistrate Judge James Orenstein
United States District Court

Eastern District of New York

225 Cadman Plaza East, 1227 South
Brooklyn, New York 11201

Filed 08/12/20 Page 1 of 1 PagelD #: 85

Kaufman Dolowich & Voluck, LLP

135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

TelepFone: 516.68 1100
Facs mile: 516.6€1.1101

www.kdvlawcem

August 12, 2020

Re: Naseer Ahmed v. MRS Baking Distribution Corp., et. al.
Case No. 19-cy-03989 (DLI)(JO)

Dear Judge Orenstein:

We are counsel for Defendants MRS Baking Distribution Corp., Ira Lampert, and Steve
Borg in the above-referenced matter. We write, jointly with counsel for Plaintiff, to respectfully
request that this matter be scheduled for a Settlement Conference before Your Honor and that the
deadline to complete discovery, currently scheduled for August 14, 2020, be adjourned until a
date that is two (2) weeks after the Settlement Conference is held to provide the parties with an
opportunity to potentially avoid the cost of depositions if the matter can be resolved at the

Settlement Conference.

ce: All Counsel of Record (via ECF)

Respectfully submitted,
Kaufman Dolowich & Voluck, LLP

AE. fo . aD =
/. CSCI (Gx

Matthew Cohen

New York | New Jersey | Pennsylvania | Florida | Illinois | California
